TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 7, 2014



                                     NO. 03-12-00206-CV


                               Xitronix Corporation, Appellant

                                                v.

       KLA-Tencor Corporation, Individually and d/b/a KLA-Tencor, Inc., Appellee




           APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
                   AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the summary judgment signed by the district court on January 19, 2012.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s summary judgment. Therefore, the Court affirms the

district court’s summary judgment. The appellant shall pay all costs relating to this appeal, both

in this Court and the court below.